

116 SRES 489 IS: Congratulating the Kansas City Chiefs on their victory in Super Bowl LIV and the National Football League on its 100th season.
U.S. Senate
2020-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 489IN THE SENATE OF THE UNITED STATESFebruary 3, 2020Mr. Hawley submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCongratulating the Kansas City Chiefs on their victory in Super Bowl LIV and the National Football
			 League on its 100th season.
	
 Whereas, on Sunday, February 2, 2020, the Kansas City Chiefs (referred to in this preamble as the Chiefs) won Super Bowl LIV by a score of 31 to 20, defeating the San Francisco 49ers in Miami, Florida; Whereas Super Bowl LIV culminated the 100th season of the National Football League, a season in which the league, a cultural icon of the United States—
 (1)promoted stars both past and present; (2)served the community; and
 (3)looked towards the next 100 years of football; Whereas the victory in Super Bowl LIV earned the Chiefs their second Super Bowl championship and their first Super Bowl championship since 1970;
 Whereas head coach Andy Reid earned his 222nd career win and his first Super Bowl championship; Whereas quarterback Patrick Mahomes completed 26 of 42 passes for 286 yards and 2 touchdowns, rushed 9 times for 29 yards and 1 touchdown, and was named Most Valuable Player of Super Bowl LIV;
 Whereas Patrick Mahomes became the youngest player in the history of the National Football League to earn both the National Football League Most Valuable Player award and a Super Bowl title;
 Whereas Patrick Mahomes completed the iconic 27-yard scamper down the sideline for a touchdown to take the lead against the Tennessee Titans in the American Football Conference championship;
 Whereas Damien Williams had 17 carries for 104 yards and 1 touchdown and 4 receptions for 29 yards and 1 touchdown;
 Whereas Travis Kelce had 6 receptions for 43 yards and 1 touchdown; Whereas Tyreek Hill had 9 receptions for 105 yards, including a crucial 44-yard reception on 3rd down with only 7 minutes remaining in the 4th quarter;
 Whereas Sammy Watkins had 5 receptions for 98 yards; Whereas Bashaud Breeland led the Chiefs with 7 tackles and 1 interception;
 Whereas Chris Jones was a disruptive force by batting down 3 passes from Jimmy Garoppolo; Whereas Frank Clark sacked 49ers quarterback Jimmy Garoppolo on 4th and 10 with fewer than 2 minutes remaining to seal the victory;
 Whereas Harrison Butker was 1-for-1 in field goal attempts and 4-for-4 in point after attempts; Whereas Dustin Colquitt, the longest-tenured Chief, earned his first Super Bowl in his 15th season;
 Whereas kick returner Mecole Hardman, tight end Travis Kelce, safety Tyrann Mathieu, and right tackle Mitchell Schwartz were named to the Associated Press All-Pro team for the 2019 season;
 Whereas the Chiefs came from behind to win after trailing 0–24 against the Houston Texans in the American Football Conference divisional round, being down 7–17 against the Tennessee Titans in the American Football Conference championship, and trailing 10–20 against the San Francisco 49ers in Super Bowl LIV, becoming the first ever team to come back from double digit deficits in all 3 of its playoff games and win the Super Bowl;
 Whereas the entire Chiefs roster contributed to the Super Bowl victory, including Nick Allegretti, Jackson Barton, Blake Bell, Bashaud Breeland, Alex Brown, Harrison Butker, Morris Claiborne, Frank Clark, Dustin Colquitt, Laurent Duvernay-Tardif, Cam Erving, Rashad Fenton, Eric Fisher, Kendall Fuller, Mecole Hardman, Demone Harris, Chad Henne, Tyreek Hill, Anthony Hitchens, Ryan Hunter, Chris Jones, Travis Kelce, Tanoh Kpassagnon, Darron Lee, Jordan Lucas, Patrick Mahomes, Tyrann Mathieu, LeSean McCoy, Matt Moore, Ben Niemann, Derrick Nnadi, Dorian O’Daniel, Mike Pennel, Byron Pringle, Reggie Ragland, Austin Reiter, Demarcus Robinson, Khalen Saunders, Mitchell Schwartz, Anthony Sherman, Daniel Sorensen, Terrell Suggs, Darwin Thompson, Charvarius Ward, Sammy Watkins, Armani Watts, Damien Williams, Xavier Williams, Damien Wilson, James Winchester, Stefen Wisniewski, Andrew Wylie, and Deon Yelder;
 Whereas Lamar Hunt founded the Chiefs more than 6 decades ago and helped shape the National Football League, including by coining the phrase Super Bowl;
 Whereas the Hunt family deserves great credit for its unwavering commitment to, and leadership and support of, Chiefs kingdom; and
 Whereas individuals all over the world are asking, how ‘bout those Chiefs?: Now, therefore, be it  That the Senate—
 (1)congratulates— (A)the Kansas City Chiefs and their loyal fans for their victory in Super Bowl LIV; and
 (B)the National Football League on a successful 100th season; and (2)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the chairman and chief executive officer of the Kansas City Chiefs, Clark Hunt; (B)the commissioner of the National Football League, Roger Goodell; and
 (C)the head coach of the Kansas City Chiefs, Andy Reid.